Citation Nr: 0514299	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of C.C., F.C., and M.C., as the 
adopted children of the veteran for the Department of 
Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to September 
1942 and from August 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
recognition of C.C., F.C., and M.C., as the adopted children 
of the veteran for VA purposes.  

In a February 2003 rating decision, the RO determined that 
the veteran was not competent to handle disbursement of 
funds.  In March 2003, VA appointed the wife of the veteran 
as "spouse payee", the person legally entitled to receive 
and disburse benefits on behalf of the veteran, and who is 
also the appellant in this case.  See 38 C.F.R. § 20.301 
(2004)(Where claimant is rated incompetent by VA, an appeal 
may be filed by a fiduciary appointed by VA).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appeal.

2.  A regional trial court in the Philippines issued a 
decision in February 2003 that granted a petition by the 
veteran to adopt C.C., F.C., and M.C., as his children.

3.  The veteran is the natural grandfather of C.C., F.C., and 
M.C., whose natural fathers are the sons of the veteran.

4.  The natural parents of C.C., F.C., and M.C., maintain a 
close relationship with the children, live nearby, and visit 
them daily.

5.  The natural parents of C.C., F.C., and M.C., have not 
fully relinquished their custody.


CONCLUSION OF LAW

The requirements for recognition of C.C., F.C., and M.C., as 
the veteran's adopted children for VA purposes are not met.  
38 U.S.C.A. §§ 101(4)(b), 5102, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.57(e), 3.159 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The requirements with respect to the 
content of the VCAA notice were met in this case.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the RO notified the appellant of the evidence 
necessary to establish entitlement to recognition of adoptive 
children by VA for VA purposes in the November 2003 statement 
of the case which also informed the appellant of what 
evidence VA would obtain and what evidence the appellant was 
expected to provide.  Further it is clear from the record 
that the appellant has submitted all relevant evidence 
necessary and that neither she nor the veteran have any 
further evidence to submit.  All the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist in this case, the RO has 
obtained the Philippine court documents relating to the 
adoption, including a home study report and a child study 
report conducted pursuant to the adoption process.  The 
appellant was provided the opportunity for a hearing before a 
hearing officer at the RO, or before the Board, but has 
declined.  The appellant has not indicated that there is any 
additional relevant evidence.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
claimant in this case.

Factual Background

The veteran is currently in receipt of compensation for 
service connected disabilities evaluated as 100 percent 
disabling.  In February 2003, the veteran was found 
incompetent by VA to handle disbursement of funds, and his 
wife was appointed fiduciary as "spouse payee" to handle 
disbursement of funds on his behalf.  In April 2003, the 
veteran's wife, the appellant, filed a claim for additional 
benefits for C.C., F.C., and M.C., the natural grandchildren 
of the appellant.  With this claim she submitted supporting 
documents showing that the grandchildren had been adopted.

An adoption decree was issued by a Philippine Regional Trial 
Court in February [redacted], 2003, showing that C.C., F.C., and M.C. 
were adopted by the veteran and appellant.  Birth 
certificates showed that the natural fathers of these 
children, C.C., F.C., and M.C., were three different sons of 
the veteran.

A Home Study Report, dated in July 2002, shows that the 
veteran and his wife were physically, mentally, morally and 
spiritually fit, despite their old age, to become adoptive 
parents of these children.  The Home Study Report also noted 
that the couple's motivation for adopting C.C., F.C., and 
M.C. was that the children had been in their care and custody 
since birth; that they wanted to legalize their parental 
control over the children; that they could provide them a 
better future since the U.S. government would pay all the 
educational expenses of the children if recognized as their 
children; that their own natural children were not against 
the adoption because they knew that their parents loved the 
children, and; the natural parents of C.C., F.C., and M.C. 
were not against the adoption because they believed that 
their children would have a better future with the couple.

A Child Study Report, dated in July 2002, noted that C.C., 
F.C., and M.C. had been under the care and custody of the 
veteran and his wife since the children were born; that the 
couple had treated them as their own children; that they 
loved the children and wanted to give them a better future, 
and; the biological parents were not against the adoption of 
their children because it was in their best interest and 
welfare.  All the children were described as close to their 
biological parents and siblings and every day their 
biological parents would visit them in the veteran's house 
although they were described as much closer to the veteran 
and his wife since they had been under their custody and care 
since they were born.

Legal Criteria

A child of a veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57 (2004).

38 C.F.R. § 3.210(c) provides further guidance regarding the 
definition and criteria for "adopted child."  Except as 
provided in paragraph (c)(1) of this section evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary. 

Under 38 C.F.R. § 3.57(e)(2), a person residing outside any 
of the States shall not be considered to be a legally adopted 
child of a veteran during the lifetime of the veteran unless 
all of the following conditions are met.

(i) The person was less than 18 years of age at the time of 
adoption.

(ii) The person is receiving one-half or more of the person's 
support from the veteran.

(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.

(iv) The person is residing with the veteran (or in the case 
of divorce following adoption, with the divorced spouse who 
is also a natural or adoptive parent) except for periods 
during which the person is residing apart from the veteran 
for purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.

Analysis

The appellant seeks recognition of C.C., F.C., and M.C., as 
the veteran's adopted children for VA purposes based upon a 
Decree of Adoption that was issued in the Philippines in 
February 2003.  The requirements for a valid adoption under 
Philippine law appear to have been satisfied, and are not in 
dispute.  However, the laws of the United States prescribe 
additional requirements for persons residing outside of the 
United States, all of which must be met before a person shall 
be considered the legally adopted child of a veteran.  38 
C.F.R. § 3.57(e)(2).  Specifically, the adopted child must 
not be in the custody of the person's natural parent unless 
the natural parent is the veteran's spouse.  38 C.F.R. § 
3.57(e)(2)(iii).

In this case, the evidence shows that the natural parents of 
the adopted children have not fully relinquished their 
parental authority.  While C.C., F.C., and M.C. may live with 
the veteran and his spouse, and may be receiving most or all 
of their support from the veteran and his spouse, they 
maintain a good relationship with their natural parents, 
whose fathers are all the natural children of the veteran, 
and who live nearby and visit them daily.  This is not 
significantly different from the veteran's natural role as 
the grandparent of the children.  The fact that they may be 
legally adopted under Philippine law, vesting them with 
parental authority, does not show that the veteran and his 
wife have actually assumed full parental authority and 
custody.  The fact that the children's natural parents visit 
them daily demonstrates that they have not.  While the Board 
appreciates the appellant's belief that a valid adoption has 
occurred and should be recognized for VA purposes, the Board 
finds the evidence to the contrary.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the appellant the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to recognition of C.C., F.C., and M.C., as the 
adopted children of the veteran for VA purposes is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

